Citation Nr: 1535732	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  06-23 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.
 
2.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 until June of 1978, and from October 1980 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2005 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2010 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is in the claims file.

In a decision in January 2012, the Board denied the issue of service connection    for a low back disorder and remanded the issue of service connection for a bilateral eye disorder for further development, including provision to the Veteran of a VA examination.  The Veteran appealed the denial of his claim for service connection for a low back disorder to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court granted a Joint Motion for Remand, vacating the Board's January 2012 decision and remanding this claim to the    Board for readjudication.  The Board remanded the claim in April 2013 for additional development consistent with the Joint Motion.  That development       has been completed and the case has now been returned to the Board.

The Veteran perfected an appeal of the issues of entitlement to service connection for coronary artery disease, posttraumatic stress disorder and arthritis, as well as claims for increased ratings for hallux valgus of the feet and bilateral knee disorders.  In his  October 2014 and July 2015 Substantive Appeals, he requested a video conference hearing before a Veterans Law Judge.  He was notified that he has been placed on the list to await a video conference hearing and that he would be notified at a later date of the time and place to report for the hearing.  Accordingly, such matters will be the subject of a later Board decision, as necessary. 


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in service or for several years thereafter, and the most probative evidence indicates the current disorder is not related to service or caused or aggravated by service-connected disability.

2.  The most probative evidence of record is against a finding that a current disorder of the eyes was incurred in or aggravated by service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for low back disability are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral eye disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by correspondence in January 2005, March 2006 letters, and April 2013 letters.  The case was last readjudicated in October 2014. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for the disabilities on appeal.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of   such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service.     This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1. Low Back Disability

The Veteran contends that he has a low back disability that is related to service.  In an August 2005 statement, the Veteran wrote that long hikes through mountains while carrying a pack during service caused the low back problems that continued through the present.  He stated that his back was not hurting him when he was discharged from service but 6 to 8 months later it began hurting him.  In the June 2010 Travel Board hearing, the Veteran reported that during service he had low back pain following extended hiking carrying a heavy pack.  He stated that he was seen in sick call for the back pain.  He indicated that he had back pain again from about three or four years after service.  The Veteran stated that he addressed that pain with nonprescription analgesics.  He reported that he first saw a doctor for the low back pain in about 1997.  He reported that he had low back pain before a post-service work injury, but that the pain worsened after that injury.  In support of his claim, the Veteran submitted a February 2013 statement from his spouse who reported that the Veteran experienced back problems since the 1980's.  

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for a low back disability, to include degenerative disc disease.  Accordingly, the first element of service connection, a current disability, is met.  The question becomes whether that condition is related to service or service-connected disability. 

The Veteran's service treatment records show a sick call visit in July 1984 for     low back pain after a long hike carrying a pack.  The treating clinician found          no evidence of spasms, and found that the Veteran could walk normally.  The clinician's assessment was probable low back strain.  The clinician treated the condition with pain medication and a five day light duty status.  In a September 1984 medical history completed just prior to separation from service, the Veteran checked "no" for history of recurrent back pain.  On the September 1984 service separation examination, the examiner evaluated the spine as clinically normal. 

After service, private treatment records from 1994 through 1997 are silent regarding a lumbar spine disability.  Private treatment records in December 1998 documented complaints of low back, mid back, and neck pain associated with a twisting injury while lifting a gate at work earlier that month.  The treating physician, Dr. H., noted back pain on palpation and on motion.  There was limitation of motion.  Dr. H.'s assessment was acute cervical, thoracic, and lumbar strain.  Outpatient treatment continued over two months.  When the Veteran saw Dr. H. for low back pain in September 1999, the physician provided an assessment of chronic low back pain and weakness.

In an annual physical examination by Dr. H. in October 2003, the Veteran reported intermittent low back pain.  Lumbar spine x-rays taken in October 2003 showed moderate discogenic degenerative changes at L5-S1.  Dr. H.'s assessment was lumbar degenerative disc disease. 

VA outpatient treatment notes after October 2004 document treatment for low back pain.  In December 2004, the Veteran submitted a claim for service connection for low back disability.  He reported that he had received post-service treatment from 1998 for low back symptoms. 

Notes of treatment by Dr. H. in March 2005 reflect the Veteran's report of low back injury during military service, and ongoing low back pain.  In May 2005, Dr. H. provided a statement wherein he indicated that the Veteran's low back pain could reasonably have started due to his military service from 1980-1986.

In VA treatment in July 2005, a clinician found that x-rays were consistent with degenerative disc disease at L5-S1 and showed objective evidence of muscle spasms.  VA treatment notes reflect ongoing treatment for lumbosacral degenerative disc disease.

In August 2007 Dr. H. reported that he first evaluated the Veteran for back pain     in 1998.  Dr. H. stated that the Veteran had been on medication for low back pain intermittently since 1998.  In April 2008, Dr. H. stated that records showed that the Veteran had arthritis in his back since 1998.

As a chronic low back disorder was not shown in service, and arthritis was not shown in service or within one year following discharge from service, competent evidence linking the current disabilities to service is needed to substantiate the claim.  On the question of a link between the current low back disability and service, there is evidence in favor and against the claim.

The evidence in favor of the claim consists of the May 2005 medical statement from Dr. H. who opined that the Veteran's low back pain could reasonably have started due to his military service from 1980-1986.  Additionally, a medical statement provided by Dr. G. in August 2011 noted that bilateral knee pain caused a limp and low back pain.  

Although the May 2005 medical statement was prepared by a health-care professional, it is speculative and it does not account for the post-service medical evidence which reflects a post-service back injury in 1998.  Moreover, the May 2005 statement is inconsistent with the evidence of record, to include Dr. H.'s    own subsequent statements in 2007 and 2008 which essentially note onset of the Veteran's back disorder, to include arthritis, in 1998.  Similarly, the August 2011 medical statement that appears to causally associate the low back pain with the service-connected knee disabilities, failed to provide an explanation in support of the opinion.  Accordingly, the statement by Drs. H and G. are assigned little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The evidence against the claim consists of the VA medical opinions rendered in October 2010, September 2013, and October 2014.

On VA examination in October 2010, the Veteran reported daily back pain, worse     at night and with cold weather.  The Veteran reported he hurt it in service from   doing a lot of carrying the packs on the back and sleeping in the cold.  The Veteran reported onset of back pain in 1997.  The examiner found limitation of motion of  the thoracolumbar spine, and MRI evidence of lumbar discogenic degenerative changes.  Following a review of the claims file and an examination of the Veteran, the examiner opined that it was less likely than not that the current low back disability arose during service or was otherwise causally related to service.  The examiner noted that the Veteran did not report any traumatic injuries to the spine during service.  The examiner explained that wear and tear can lead to degenerative disc disease and that it can occur with normal aging.  The parties to the Joint Motion determined this examiner did not address the Veteran's in-service "probable lumbar strain."

Following remand in light of the Joint Motion, another examination was conducted.  On VA examination in September 2013, the Veteran described a gradual but progressive course of his back pain starting in 1981/1982.  He denied any trauma or injuries to his back.  He was given aspirin and temporary physical profile in service. The Veteran also related bilateral chondromalacia patella, bilateral hallux valgus, bilateral hammertoes, and bilateral foot calluses, which caused him to walk with a limp and required the use of a cane.  The examiner opined that the low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that while the service treatment records documented a lumbar strain, no further back complaints were noted following this incident and on separation from service the Veteran denied a history of back problems and his spine was clinically evaluated as unremarkable.  Moreover, a review of the post-service treatment records contained no evidence of treatment for the back until a work injury in December 1998.  Following 1998 back injury the Veteran developed chronic back problems.  This suggested a more serious injury such an annular tear and disc protrusion leading to chronic back problems due to the injury sustained in 1998.

The examiner further found that the low back disability was less likely than not proximately due to or the result of the Veteran's service connected bilateral 
foot and knee disorders.  Examination of the knees was significant for bilateral chondromalacia patella.  However, the examiner found that the Veteran's bilateral foot and knee conditions were not severe enough to alter his gait and cause the current back disorder.  In this regard, the examiner noted an increase in frequency of clinic visits for back pain after the acute back injury in 1998.  Thus leading to  the conclusion that the Veteran's severe back injury in 1998 was the much more plausible etiology of his back problems and not his bilateral knee disorder, hallux valgus, hammer toes, or calluses.  

In an addendum opinion report dated in October 2014, a VA examiner expanded on the September 2013 VA opinion that addressed service connection on a secondary basis.  The examiner opined that it was less likely than not that Veteran's service-connected anterior compartment knee arthritis caused or aggravated the low back disorder.  The examiner explained that anterior compartment arthritis (similar to patellofemoral pain syndrome or chondromalacia patellae) caused sufferers to avoid jarring, stress-inducing activities, such as jumping or carrying heavy loads.  Thus, the back gets less trauma than normal.  While asymmetric, extensive arthritis in the tibio-femoral articulation compartments (as opposed to patellofemoral articulation compartment of the Veteran) had been hypothesized by some examiners to exert abnormal stresses on the spine and leading to degeneration, the examiner concluded that his own medical research, review of the medical literature and discussions with orthopedic surgeons, failed to support that hypothesis. 

The Board finds the opinions of the September 2013 and October 2014 VA examiners that the Veteran's low back disorder is not related to service nor secondary to the service-connected bilateral foot or knee disorders, to be highly probative.  The VA examiners' opinions were based on examination of the Veteran and a thorough review of the claims file, and the opinions are consistent with other evidence of record.  Moreover, the examiners provided adequate rationales for the opinions provided, and the opinions are consistent with the medical evidence in the claims file.  Accordingly, the VA opinions are entitled to great probative weight.  See Nieves-Rodriguez, supra. 

While the Veteran and his spouse may believe that his current low back disability is related to injuries in service or a service connected disorder, as lay persons, they have not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lumbar spine disorders requires medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current low back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the lay opinions of record regarding the etiology of the Veteran's current low back disability are not competent medical evidence.  

In summary, there is no competent evidence of arthritis of the lumbar spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may  be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Moreover, the most probative and persuasive evidence is against a finding that his current low back disability is related to service or caused or aggravated by a service-connected disability.  Accordingly, service connection for a low back disability is denied. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Bilateral eye disorder 

The Veteran asserts that his vision worsened after he had conjunctivitis during service.

In specific regard to service connection for eye disabilities, congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.    38 C.F.R. §§ 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-1MR, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, as refractive error is not a disease or injury within the meaning of applicable legislation relating to service connection.  

On his enlistment examination in November 1977, the Veteran's vision was measured as 20/30 bilaterally.  Defective vision was diagnosed.  In a November  1977 medical history, he indicated that he did not wear glasses.  In a September 1980 medical history, he again reported that he did not wear glasses.  On examination in September 1980, his vision was measured as 20/20 in the right eye and 20/40 in the left eye.  In October 1980, he was seen at an optometry clinic.  The clinician measured his uncorrected vision as 20/30 bilaterally.  The clinician issued a prescription for eyeglasses.

In early April 1984, the Veteran's vision was measured as 20/25 bilaterally.  New glasses were ordered.  Later in April 1984, the Veteran went to sick call with a four day history of irritation in both eyes.  He stated that he had not had trauma to or      an object in either eye.  A clinician provided an assessment of conjunctivitis or increased hay fever reaction.  Medication was started.  On follow-up over ten days, the symptoms gradually diminished.  The Veteran reported that his vision was slightly blurry.  At an optometry clinic in August 1984, his uncorrected vision was measured as 20/25 bilaterally.  In a September 1984 medical history, the Veteran checked no for history of eye trouble.  On the September 1984 service separation examination, his uncorrected vision was measured as 20/30 in the right eye and 20/20 in the left eye.

After service, private treatment records in 2004 and 2005 show that the Veteran was seen by private ophthalmologist, Dr. V.  The Veteran reported blurred vision.  He stated that he had undergone Lasik surgery in 1995.  In January 2004, Dr. V. noted that the Veteran had undergone refractive surgery in both eyes.  Dr. V. found that the Veteran had advanced open angle glaucoma in both eyes.  In June 2004, Dr. V. treated the Veteran for conjunctivitis in the left eye.

In May 2005, the Veteran had a VA eye examination by an ophthalmologist.  It  was noted that the Veteran had previously undergone radial keratometry surgery for refractive error.  The Veteran reported that his vision was worsening.  The examiner found that the Veteran's best corrected vision was 20/20 in the right eye and 20/25 in the left eye for distance, and 20/20 in each eye for near.  The examiner found that the Veteran had advanced glaucoma with optic nerve atrophy.  The examiner stated that the Veteran's glaucoma was not related to the conjunctivitis during the service, and that the glaucoma was not service connected.  

A VA examiner in February 2012 noted a history of primary open angle glaucoma diagnosed in 2004, optic nerve atrophy diagnosed in 2004, conjunctivitis treated in 1984 and again in 2004, cataracts, astigmatism, and legal blindness as of March 2012.  The examiner noted that when entering the service in 1977 the uncorrected vision right eye was 20/20, left eye 20/30.  He was diagnosed with myopia and astigmatism in 1980.  The Veteran underwent refractive surgery was in 1996, which effectively reduced some of the refractive error.  There was a single episode of conjunctivitis in April 1984 which cleared over a 10 day period.  The corrected vision in August 1984 was 20/20 bilaterally.  Advanced primary open angle glaucoma with optic nerve atrophy was diagnosed in 2004.  There was an episode of conjunctivitis in 2004, not related to the glaucoma in any way.  The right visual field was 20 degrees of central vision.  The examiner determined that the visual impairment was due to glaucomatous optic nerve atrophy/field loss.

Following a review of the claims file and an examination of the Veteran, the examiner concluded that the only eye condition that preexisted service was defective vision.  The examiner opined that refractive error clearly and unmistakably existed prior service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or    illness.  The 1984 conjunctivitis did not cause or aggravate myopia or astigmatism because conjunctivitis does not cause changes in vision as it is an external disease causing irritation of the outer membrane of the eye.  The myopia and astigmatism have a natural progression evidenced by an increase in glasses strength as we age.  The examiner found no current eye disability due to episode of conjunctivitis treated in service.

Upon review of the record the Board finds that the preponderance of the evidence is against the claim.  As noted, the Veteran's refractive error is not a disability     for which service connection can be established.  Moreover, the VA examiner addressed the in-service conjunctivitis in relation to the Veteran's current eye disabilities and found that no current eye disability is related to that condition.  None of the eye examiners after the in-service conjunctivitis treatment noted any residual damage to the eyes due to the conjunctivitis in service.  Significantly, the only competent medical evidence of record addressing the question weighs against the claim.  

As to service connection for all other chronic eye disorders beyond any refractive errors, the examiner opined that the claimed eye conditions were less likely than   not incurred in or caused by service.  The examiner found the currently diagnosed glaucoma was the result of nerve atrophy in 2004, which was the only condition causing visual field loss.  The examiner explained that glaucoma is an internal disease of the eye creating an intra-ocular pressure not tolerated by the optic nerve, causing atrophy of the nerve and in a resulting loss of visual field.  Conversely, conjunctivitis is an external disease and does not cause increased intra-ocular pressure, loss of vision or visual field, nor does conjunctivitis lead to glaucoma.  

Finally, with respect to the post-service episode of treatment for conjunctivitis, the examiner opined that the conjunctivitis treated in 2004, more than 20 years after that which was treated in service, was not a continuation of the 1984 episode any more than the common cold a person may experience today is a continuation of one experienced 20 years earlier.    

The Board finds the 2012 VA examiner's opinion that the Veteran's claimed bilateral eye disorders were not related to service to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the examiner provided an adequate rationale for the opinion.  Accordingly, this VA examiner's opinion is entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking any current bilateral eye disorder to service.   

To the extent the Veteran believes that his current bilateral eye disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of eye disabilities require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to a current eye disability is a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Accordingly, his opinion as to the diagnosis or etiology of his bilateral eye disorder is not competent medical evidence.  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the eye claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim        for service connection for bilateral eye disorder is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for low back disorder is denied.

Entitlement to service connection for bilateral eye disorder is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


